Name: Commission Regulation (EEC) No 1687/85 of 20 June 1985 on the adjustment of certain export refunds fixed in advance in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 6 . 85 Official Journal of the European Communities No L 162/15 COMMISSION REGULATION (EEC) No 1687/85 of 20 June 1985 on the adjustment of certain export refunds fixed in advance in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1482/85 (2), and in particular Article 19 (3) and (7) thereof, advance before 1 July 1985, with completion of the customs export formalities on or after that date ; Whereas Article 5 (2) of Regulation (EEC) No 3035/80 provides that the rate of refund under the system of advance fixing is to be adjusted according to the same rules applying to the advance fixing of refunds on basic products exported in the natural state ; whereas this adjustment will therefore be made on the basis of the difference between the intervention price for the sugar in question applicable for the 1984/85 mar ­ keting year and that applicable to the same sugar for the 1985/86 marketing year ; whereas, by reason of the trend in the volume of trade in the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 and in white and raw candy sugar, the provision for adjus ­ ting the refunds should be applied to those products under the same conditions and, to ensure equal treat ­ ment, should also be extended to isoglocose where the products in question are exported in the natural state or in the form of processed goods listed in the Annexes to Regulation (EEC) No 3035/80 ; Whereas Article 12 of Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1489/76 (4), provides that if, between the date on which an application for an export licence with advance fixing of the refunds is lodged and the date of export, there is an alteration in the prices for sugar sector, an adjustment may be made to the refund ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Whereas the Community sugar prices fixed for the 1985/86 marketing year with effect from 1 July are higher than prices for 1984/85 ; whereas, for white sugar and raw sugar exported in the natural state from I July 1985 with advance fixing of the refunds as determined by tender under Commission Regulations (EEC) No 2384/84 0 and (EEC) No 2385/84 ( «) respec ­ tively, provision has been made for adjusting the refund at the request of the recipient ; whereas use should also be made of this provision to adjust the refunds in the case of white sugar and raw sugar exported in the form of the goods listed in the Annexes to Council Regulation (EEC) No 3035/80 of II November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds Q, as last amended by Regula ­ tion (EEC) No 1028/83 (8), such refunds being fixed in Article 1 1 . Provided that the conditions set out in Article 12 of Regulation (EEC) No 766/68 are satisfied, export refunds fixed in advance before 1 July 1985 for the products listed in Annex I and exported on or after that date shall be adjusted, at the request of the export licence holders concerned, in accordance with the conditions set out below. (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 151 , 10 . 6 . 1985, p. 1 . (3) OJ No L 143, 25 . 6 . 1968, p . 6 . 0 OJ No L 167, 26 . 6. 1976, p. 13 . O OJ No L 221 , 18 . 8 . 1984, p. 16. ( «) OJ No L 221 , 18 . 8 . 1984, p. 21 . 0 OJ No L 323, 29 . 11 . 1980, p . 27 . 0 OJ No L 116, 27. 4. 1983, p. 9 . 2. Paragraph 1 shall also apply to products listed in Annex II which are exported in the form of the goods listed in the Annexes to Regulation (EEC) No 3035/80 . No L 162/ 16 Official Journal of the European Communities 21 . 6 . 85 3 . Applications for adjustment must be submitted by the export licence holders concerned, before completion of the customs export formalities relating to the quantities concerned, to the competent auth ­ ority of the Member State which has issued the licence. Tha authority shall insert the relevant adjustment in section 18 (a) of the export licence and shall place its stamp thereon . Article 2 For white sugar falling within subheading 17.01 of the Common Customs Tariff, the adjustment referred to in Article 1 shall be obtained by increasing the export refund by the difference, expressed in ECU per 100 kilograms of sugar, between the intervention price for white sugar in the non-deficit areas applicable with effect from 1 July 1985 and the corresponding inter ­ vention price applicable on 30 June 1985. Article 3 For the products listed in the Annexes falling within : (a) subheadings ex 17.01 A (flavoured or coloured sugars), 17.02 D II, E and F I and 21.07 F IV of the Common Customs Tariff, the adjustment deter ­ mined in accordance with Article 2 shall apply per 1 % of sucrose contained in the product in ques ­ tion ; the amount shall be equal to one-hundredth of the difference established in accordance with the said Article ; (b) subheadings 17.02 D I and 21.07 F III of the Common Customs Tariff, the adjustment deter ­ mined in accordance with Article 2 shall apply per 100 kilograms of dry matter contained in the product in question . Article 4 1 . For raw sugar falling within subheading 17.01 B of the Common Customs Tariff, the adjustment referred to in Article 1 shall be made by increasing the export refund by the difference, expressed in ECU per 100 kilograms of sugar, between the intervention price for raw sugar applicable with effect from 1 July 1985 and the corresponding intervention price applicable on 30 June 1985. 2. Where the yield of the raw sugar differs from that of the standard quality as defined irv Council Regulation (EEC) No 431 /68 ('), the amount of the adjustment determined in accordance with paragraph 1 shall be adapted in accordance with Article 2 of Commission Regulation (EEC) No 837/68 (2). Article 5 This Regulation shall enter into force on 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 89, 10 . 4. 1968, p. 3 . b) OJ No L 151 , 30. 6 . 1968, p . 42. 21 . 6. 85 Official Journal of the European Communities No L 162/ 17 ANNEX I CCT heading No Description 17.01 Beet sugar and cane sugar, in solid form : A. White sugar ; flavoured or coloured sugar : (I) White candy sugar (II) Flavoured or coloured sugar B. Raw sugar : II . Other :  Candy sugar 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : D. Other sugars and syrups (other than lactose, glucose and malto-dextrine) : I. Isoglucose ex II. Other, excluding sorbose E. Artificial honey, whether or not mixed with natural honey F. I. Caramelized sugar and molasses containing, in the dry state, 50 % or more by weight of sucrose 21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : III . Isoglucose IV. Other (other than lactose, glucose and malto-dextrine syrups) ANNEX II CCT heading No Description ex 17.01 A White sugar 17.01 B Raw sugar 17.02 D I Isoglucose ex 17.02 D II Beet syrup and cane syrup containing, in the dry state, 98 % or more by weight of sucrose (including invert sugar calculated in terms of sucrose)